(Slip Opinion)            Cite as: 584 U. S. ____ (2018)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 16–1495
                                     _________________


 CITY OF HAYS, KANSAS, PETITIONER v. MATTHEW
              JACK DWIGHT VOGT
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                                   [May 29, 2018]

  PER CURIAM.
  The writ of certiorari is dismissed as improvidently
granted.
                                        It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.